Citation Nr: 1329313	
Decision Date: 09/12/13    Archive Date: 09/20/13

DOCKET NO.  04-36 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for postoperative coarctation of the aorta.

2.  Entitlement to an evaluation in excess of 50 percent, 
prior to February 10, 2012, for posttraumatic stress 
disorder.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities, prior to February 10, 2012.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel
INTRODUCTION

The Veteran served on active duty from March 1969 to March 
1971.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from September 2004, January 2005, 
and September 2006 rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.

In January 2009, the Board issued a decision which denied 
entitlement to an evaluation in excess of 50 percent for 
posttraumatic stress disorder (PTSD), and remanded the other 
issues remaining on appeal for additional evidentiary 
development.  The Veteran subsequently appealed the Board's 
decision concerning his PTSD to the United States Court of 
Appeals for Veterans Claims (Court).  In September 2009, the 
Court granted a Joint Motion for Remand, remanding the case 
to back to the Board.  In August 2010, the Board remanded 
this matter for additional evidentiary development.  In a 
February 2012 rating decision, the RO awarded a 100 percent 
evaluation for the Veteran's PTSD, effective February 10, 
2012.  As the Veteran has been awarded the maximum benefit 
sought for his PTSD as of February 10, 2012, the Board will 
only consider whether the Veteran is entitled to an 
increased evaluation for his PTSD prior to that date.  In 
addition, because a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU) is only available when "the schedular 
rating is less than total," the Board will only consider 
TDIU prior to the award of a 100 percent evaluation for 
PTSD, effective February 10, 2012.  See 38 C.F.R. § 4.16(a) 
(2012).  

The issue of TDIU prior to February 10, 2012, is remanded to 
the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  Prior to December 16, 2009, the Veteran's postoperative 
coarctation of the aorta was manifested by a estimated 
capability of 7 to 10 metabolic equivalents (METs), x-ray 
examination of the chest showing a normal cardiac 
silhouette, and no evidence of cardiac hypertrophy or 
dilation.


2.  Beginning on December 16, 2009, the Veteran's 
postoperative coarctation of the aorta has been manifested 
by exercise stress test findings of 5.2 METs, echocardiogram 
findings of mild concentric left ventricular hypertrophy, 
and an ejection fraction greater than 55 percent.

3.  Prior to February 10, 2012, the Veteran's service-
connected PTSD was manifested by no more than occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as sleep disturbance, 
nightmares, intrusive memories, irritability, nervousness, 
anger, hypervigilance, exaggerated startle response, 
depressed affect, anxiety, depression, social isolation, 
avoidance of trauma-related stimuli, and poor concentration.  
The evidence of record also shows that the Veteran was alert 
and fully oriented, had fair to good grooming and hygiene, 
normal speech, clear and logical thought processes, and no 
homicidal ideation. 


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for postoperative coarctation of the aorta, prior to 
December 16, 2009, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7005 
(2012).

2.  The criteria for an evaluation of 30 percent, but no 
more, for postoperative coarctation of the aorta, beginning 
on December 16, 2009, have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7005 
(2012).

3.  The criteria for an evaluation in excess of 50 percent 
for PTSD, prior to February 10, 2012, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2012). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2012).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The Veteran's regarding the evaluation for his postoperative 
coarctation of the aorta arises from his disagreement with 
the initial evaluation assigned to this disorder following 
the grant of service connection.  Once service connection is 
granted, the claim is substantiated, additional notice is 
not required, and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

As for his claim seeking an increased PTSD evaluation, the 
RO's November 2004, February 2006, and May 2008 letters 
advised him of VA's notice requirements.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (finding that the 
issuance of a fully compliant notification followed by 
readjudication of the claim, such as an statement of the 
case or supplemental statement of the case, is sufficient to 
cure a timing defect).  Specifically, the RO's letters 
informed the Veteran of what evidence was required to 
substantiate his claim for an increased evaluation for PTSD; 
and of his and VA's respective duties for obtaining 
evidence.  The Veteran was also asked to submit evidence or 
information in his possession to the RO.  Further, the 
purpose behind the notice requirement has been satisfied 
because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims, including the opportunity to present pertinent 
evidence.  Thus, the Board finds that the content 
requirements of the notice VA is to provide have been met.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The duty to assist the Veteran has also been satisfied in 
this case.  The RO has obtained the Veteran's available 
service treatment records, as well as his identified VA and 
private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The Veteran was afforded VA examinations to 
ascertain the current severity of his service-connected 
postoperative coarctation of the aorta and PTSD.  Most 
recently, in February 2012, the Veteran was scheduled for a 
VA examinations for heart disability and for PTSD.  These 
examinations were performed by physicians that had reviewed 
the Veteran's claims file, treatment records, examined the 
Veteran, and included rationales for the conclusions reached 
therein.  The Board therefore concludes that these 
examinations are adequate for evaluation purposes.  See Barr 
v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that 
when VA undertakes to provide a VA examination or obtain a 
VA opinion, it must ensure that the examination or opinion 
is adequate).  Moreover, the Veteran has not claimed that 
either of these examinations was inadequate.  In addition, 
prior VA examinations for the heart were conducted in 
November 2009, March 2009, July 2008, December 2004 and 
December 2003; and VA examinations for PTSD were conducted 
in March 2009, July 2008, and December 2004.  Finally, there 
is no indication in the record that additional evidence 
relevant to the issues being decided herein is available and 
not part of the record.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In January 2009, August 2010 and September 2012, the Board 
remanded this matter for additional evidentiary development, 
including obtaining additional medical treatment records, 
scheduling the Veteran for a VA examination to ascertain the 
current severity of his service-connected postoperative 
coarctation of the aorta and PTSD, and clarifying whether 
the Veteran desired representation in this matter.
A review of the claims files reveals that additional 
treatment records identified by the Veteran have been 
obtained, that the requested VA examinations were conducted, 
and that the Veteran provided with notice as to how to 
appoint a representative in this case.  Accordingly, the 
directives of the Board's prior remands have been 
accomplished.  See Stegall v. West, 11 Vet. App. 268 (1998).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See Mayfield v. Nicholson, 20 
Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

I.  Increased Rating Claims

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2012).  The Rating Schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  The ratings are 
intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2012).  

A.  Postoperative Coarctation of the Aorta

In September 2004, the RO issued a rating decision which 
granted service connection at a 10 percent disabling rating 
for postoperative coarctation of the aorta, under the 
provisions of 38 C.F.R. § 4.104, Diagnostic Code 7005, 
effective May 7, 2003.  The Veteran timely appealed this 
decision seeking an increased initial evaluation.

A 10 percent rating contemplates manifestations of the 
service-connected heart disorder that result in a workload 
of greater than 7 METs, but not greater than 10 METs, 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; when continuous medication is required.  38 C.F.R. 
§ 4.104, Diagnostic Code 7005.  A 30 percent evaluation is 
warranted when a workload of greater than 5 METs but not 
greater than 7 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; where there is evidence of 
cardiac hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or x-ray.  Id.  A 60 percent rating requires 
more than one episode of acute congestive heart failure in 
the past year; or when there is a workload of greater than 3 
METs but not greater than 5 METs that results in dyspnea, 
fatigue, angina, dizziness, or syncope; or left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.  
Id.  A 100 percent rating requires chronic congestive heart 
failure; or when a workload of 3 METs or less results in 
dyspnea, fatigue, angina, dizziness, or syncope; or left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent.  Id. 

One MET is the energy cost of standing quietly at rest and 
represents an oxygen uptake of 3.5 milliliters per kilogram 
of body weight per minute.  When the level of METs at which 
dyspnea, fatigue, angina, dizziness, or syncope develops is 
required for evaluation, and a laboratory determination of 
METs by exercise testing cannot be done for medical reasons, 
an estimation by a medical examiner of the level of activity 
expressed in METs and supported by specific examples, such 
as slow stair climbing or shoveling snow, that results in 
dyspnea, fatigue, angina, dizziness, or syncope may be used.  
38 C.F.R. § 4.104, Note (2).

In December 2003, a VA examination of the heart was 
conducted.  The VA examiner noted that the Veteran's claims 
file had been reviewed.  The Veteran reported that his legs 
were weak all the time, and that he had trouble when 
climbing ladders.  Physical examination of the heart 
revealed a regular rhythm, no murmurs, and no apparent 
enlargement.  The report noted that the Veteran's 
coarctation had been corrected satisfactorily with surgery.  
X-ray examination of the heart revealed an unremarkable 
cardiac silhouette.  The report concluded with diagnoses of 
arterial hypertension, being treated, not controlled.  The 
VA examiner noted that the coarctation of the aorta was a 
congenital developmental defect, and estimated that the 
Veteran's New York Heart Association (NYHA) functional 
classification was Class II, and that he was apparently able 
to exert 8 or more METs of activity.

In December 2004, a second VA examination of the heart was 
conducted.  The examination report noted that the Veteran 
was not currently receiving treatment for his postoperative 
coarctation of the aorta.  Physical examination of the heart 
revealed a regular sinus rhythm, without murmurs, rubs, 
thrills, cardiomegaly, or gallop.  There was also no 
evidence of congestive heart failure.  The report noted that 
there was no limitation of activity secondary to the 
Veteran's heart condition, and provided an estimated METs 
level of 7 or better.  The report concluded with a diagnosis 
of coarctation of the aorta, status postoperative surgery 
without residuals.

In July 2008, a VA examination of the arteries was 
conducted.  The VA examiner noted that the Veteran's claims 
file had been reviewed.  The examination report noted that 
the Veteran was not currently receiving treatment for his 
postoperative coarctation of the aorta.  It also noted that 
the Veteran was currently working part-time in the 
construction field, and that his aorta condition would not 
limit his ability to perform physical or sedentary 
employment.

In March 2009, a VA general medical examination was 
conducted.  The report noted that the Veteran's coarctation, 
status post repair, was a congenital deformity which was 
corrected completely by surgery.  Physical examination of 
the heart revealed heart sounds present at S1 and S2, 
regular rhythm, and no murmur or click.  The report listed a 
NYHA classification of heart disease of Class 1, and noted 
that no limitations to the heart were identified.  It also 
noted an estimated METS level of greater than 10.  

In November 2009, a VA examination general examination was 
conducted.  The VA examiner noted the Veteran's complaints 
of general fatigue, indigestion like chest pain, and left 
shoulder and arm pain during could weather.  A cardiac 
examination revealed regular rhythm, absent murmur, and 
heart sounds present at S1 and S2.  X-ray examination of the 
chest revealed no negative heart findings.  The report 
concluded with a diagnosis of postoperative coarctation of 
aorta with residual loss of left sided rib and scar.  The 
report noted that he was able to walk around the block.  The 
VA examiner provided an estimated METs level of 7 to 8 based 
on observation, and noted that there would be no specific 
limitation in sedentary labor, except that repetitive use of 
the left arm for reaching would be difficult.
 
On December 16, 2009, the Veteran underwent a VA exercise 
stress test.  The report of this examination revealed a METs 
level finding of 5.2.  A VA echocardiogram, performed on the 
same day, revealed findings of mild concentric hypertrophy.  
The report concluded with findings of a normal global left 
ventricle (LV) systolic function, and mild concentric left 
ventricular hypertrophy, and an ejection fraction greater 
than 55 percent.

In February 2012, a VA examination of the heart was 
conducted.  The VA examiner noted that the Veteran's claims 
file had been reviewed.  The report noted the Veteran's 
complaints of chest wall pain, and his history of smoking 
one to two packs of cigarettes daily since 1969.  Physical 
examination of the heart revealed sounds present as S1 and 
S2, with no murmurs, gallops, or rubs.  The report concluded 
with a diagnosis of coarctation of aorta, congenital 
disease, and no heart disorder associated with coarctation 
of aorta.  The VA examiner further noted that there was no 
current heart disability except for hypertensive heart 
disease, that coarctation of the aorta was not a heart 
disability, and the Veteran's coarctation of the aorta had 
been treated and he only had residual scarring remaining.  
The examiner also noted that this disorder would not limit 
the Veteran's ability to perform physical and or sedentary 
employment.   

In April 2013, a VA general medical examination was 
conducted.  A cardiovascular examination revealed no 
murmurs, gallops or rubs, with a normal heart rate and 
rhythm.  The report concluded with diagnoses of hypertensive 
heart disease and coarctation of the aorta, surgically 
repaired.  A May 2013 addendum to the examination noted the 
VA examiner's opinion that it was "more likely than not" 
that the Veteran's heart had been damaged by past 
hypertension manifested by a large left ventricle 
diagnostically found on VA echosonography.  

i.  Prior to December 16, 2009

Prior to December 16, 2009, the Veteran's postoperative 
coarctation of the aorta was manifested by a estimated 
workload ranging from 7 to 10 METSs, x-ray examination 
showing a normal cardiac silhouette, and no evidence of 
cardiac hypertrophy or dilation.  These findings do not 
support an evaluation in excess of the currently assigned 10 
percent.

Prior to December 16, 2009, a higher rating is not warranted 
under Diagnostic Code 7005 as there is no evidence of record 
that this disorder was manifested by a workload of less than 
7 METs, nor is there evidence of cardiac hypertrophy or 
dilation on electrocardiogram, echocardiogram, or x-ray.  

Accordingly, prior to December 16, 2009, manifestations of 
the Veteran's service-connected postoperative coarctation of 
the aorta was not shown to meet the requirements for a 
rating in excess of 10 percent under Diagnostic Code 7005.  
See generally, Meeks v. West, 216 F.3d 1363 (Fed. Cir. 
2000); see also Hazan v. Gober, 10 Vet. App. 511, 519 
(1997).  

ii.  Beginning December 16, 2009

Beginning on December 16, 2009, the Veteran's postoperative 
coarctation of the aorta has been manifested by exercise 
stress test findings of 5.2 METs, echocardiogram findings of 
mild concentric left ventricular hypertrophy, and an 
ejection fraction greater than 55 percent.  These findings 
warrant an increased evaluation of 30 percent, but no more, 
for the Veteran's postoperative coarctation of the aorta, 
effective December 16, 2009.

Beginning on December 16, 2009, a higher rating is not 
warranted under Diagnostic Code 7005 as there is no evidence 
of record that this disorder was manifested by any episodes 
of acute congestive heart failure, workload of greater than 
3 METs but not greater than 5 METs, or left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.

iii.  Other Considerations

Generally, evaluating a disability using either the 
corresponding or analogous diagnostic codes contained in the 
Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 
(2012).  However, because the ratings are averages, it 
follows that an assigned rating may not completely account 
for each individual Veteran's circumstance, but nevertheless 
would still be adequate to address the average impairment in 
earning capacity caused by disability.  In exceptional cases 
where the rating is inadequate, it may be appropriate to 
assign an extraschedular rating.  38 C.F.R. § 3.321(b) 
(2009).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 
115 (2008); see also Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of a Veteran's service-connected disability 
with the established criteria found in the Rating Schedule 
for that disability.  Thun, 22 Vet. App. at 115.  If the 
criteria under the Rating Schedule reasonably describe the 
Veteran's disability level and symptomatology, then the 
Veteran's disability picture is contemplated by the Rating 
Schedule, and the assigned schedular evaluation is adequate, 
and no referral is required. 

In this case, the Board finds that the Veteran's disability 
picture is not so unusual or exceptional in nature as to 
render the evaluations assigned herein for his 
service-connected heart disorder inadequate.  Prior to 
December 16, 2009, the Veteran's postoperative coarctation 
of the aorta was manifested by a estimated capability of 7 
to 10 METs, x-ray examination of the chest showing a normal 
cardiac silhouette, and no evidence of cardiac hypertrophy 
or dilation.  Beginning on December 16, 2009, the Veteran's 
postoperative coarctation of the aorta has been manifested 
by exercise stress test findings of 5.2 METs, echocardiogram 
findings of mild concentric left ventricular hypertrophy, 
and an ejection fraction greater than 55 percent.  The 
Veteran's postoperative coarctation of the aorta is 
evaluated pursuant to Diagnostic Code 7005, the criteria of 
which is found by the Board to specifically contemplate the 
levels of disability and symptomatology exhibited by the 
Veteran's disability, both before and after December 16, 
2009.  Ratings in excess thereof are provided for certain 
manifestations of the service-connected heart disorder, but 
the medical evidence of record does not demonstrate that 
such manifestations were present in this case.  Therefore, 
the currently assigned staged schedular evaluations are 
adequate and no referral is required.

In reaching this conclusion, the Board has given full 
consideration to the Veteran's complaints chest pain and 
fatigue.  Despite these complaints, the facts found 
throughout the course of this appeal do not warrant a higher 
rating than those currently assigned.  Specifically, the 
rating criteria at issue herein requires a determination 
based on medical evaluation.  38 C.F.R. § 4.104.  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the Veteran's claim for a rating 
in excess of 10 percent prior to December 16, 2009, and in 
excess of 30 percent since December 16, 2009, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

B.  PTSD

By an October 2003 rating decision, the RO granted service 
connection for PTSD and assigned a 50 percent evaluation 
under 38 C.F.R. § 4.130, Diagnostic Code 9411, effective May 
7, 2003.  In October 2004, the Veteran filed a claim for an 
increased evaluation for his service-connected PTSD.  By a 
January 2005 rating decision, the RO denied the Veteran's 
claim for an increased evaluation.  In 
February 2005, the Veteran filed a notice of disagreement 
with regard to the January 2005 rating decision, and in 
December 2006, he perfected his appeal.  

A 50 percent evaluation for PTSD is warranted where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory; 
impaired judgment; impaired abstract thinking; disturbance 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation is warranted where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; intermittently illogical obscure, or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control, such as unprovoked 
irritability with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances, including 
work or a work-like setting; inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.

A 100 percent evaluation is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of 
daily living, including maintenance of minimal personal 
hygiene; disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  Id.

In December 2004, the Veteran underwent a VA examination for 
PTSD.  The examination report noted the Veteran's complaints 
of sleep disturbance, nightmares up to four times per week, 
anxiety, panic, confusion, exaggerated startle response, 
hypervigilance, nervousness, trouble working with others, 
irritability, anger, intrusive memories, depression, 
significant loss of energy and interest, poor concentration, 
and social isolation.  The Veteran reported that he was 
bothered by crowds and that he had no friends.  He indicated 
that he did "odd jobs" and that his symptoms kept him from 
having a regular job.  He reported that he was living with 
his wife and daughter and that his daily activities included 
yard work and house projects.  He stated that he did not 
socialize or go out, that he occasionally went fishing 
alone, and that he was very isolated due to his anxiety and 
depression.  Mental status examination revealed the Veteran 
to be neatly groomed and dressed with normal behavior.  The 
VA examiner noted that the Veteran did not exaggerate his 
symptoms, and that he probably minimized some of them.  The 
Veteran communicated well and his speech was spontaneous and 
logical, and was not pressured.  There were no flight of 
ideas, loose associations, hallucinations, delusions, or 
paranoia.  There was no suicidal or homicidal ideation.  The 
Veteran's affect was depressed with psychomotor retardation, 
and he was very anxious.  He was also suspicious and 
uncomfortable.  The Veteran was alert and fully oriented, 
had good judgment, poor insight, and average intelligence.  
The diagnosis was PTSD, and a GAF score of 45 was assigned.

In July 2008, the Veteran underwent another VA PTSD 
examination.  He complained of irritability, difficulty 
getting along with others, difficulty sleeping, nightmares, 
intrusive thoughts, short temper, hypervigilance, anxiety, 
and exaggerated startle response.  He reported that he 
avoided crowds.  He also stated that he had been self-
employed his entire life and worked in the construction and 
remodeling industry, but noted that he was hardly working 
currently.  He indicated that he lived with his wife, had a 
few friends, liked to fish, was close to his daughter, and 
that he did chores around the house.  Mental status 
examination revealed the Veteran to be alert and fully 
oriented, and casually and appropriately dressed.  There 
were no loose associations or flights of ideas.  There were 
no bizarre motor movements or tics.  The Veteran's mood was 
tense but cooperative and friendly.  His affect was 
appropriate, and he denied suicidal or homicidal ideation.  
There was no impairment of thought process or communication, 
and there were no delusions or hallucinations.  The 
Veteran's memory, insight and judgment were adequate, and 
his intellect was average.  The report listed a diagnosis of 
PTSD, and a GAF score of 50 was assigned.  The VA examiner 
noted that the Veteran rarely did any work as a result of a 
combination of physical and psychiatric symptoms.  The VA 
examiner concluded that the Veteran's psychiatric symptoms 
"result in significant impairment and would make employment, 
either sedentary or active, quite problematic."

During his October 2008 hearing before the Board, the 
Veteran testified that he had difficulty sleeping, 
difficulty getting along with others, difficulty relating to 
his family, frequent panic attacks, depression, and 
interference with the ability to function properly.  He 
reported neglecting his personal hygiene, violent outbursts, 
and thoughts of suicide.  He also noted social isolation.  
He indicated that he had been married for 32 years and got 
along with his wife and daughter.  His hobbies included 
hunting and fishing, and he occasionally went out to dinner.  
He reported that he did not have many friends and that he 
was not employed.  


In March 2009, a VA examination for PTSD was conducted.  The 
VA examiner noted that the Veteran's claims file had been 
reviewed.  The Veteran reported complaints of nervousness, 
sleep disturbance, nightmares three to four times per week, 
intrusive thoughts, anxiousness, short temper, and 
hypervigilance.  Mental status examination revealed the 
Veteran to be appropriately dressed, alert, cooperative, 
with no loosened associations or flight of ideas, no bizarre 
motor movements or tics.  The report described his mood as a 
bit tense, but cooperative and friendly.  It also noted that 
his affect was appropriate, with complaints of nightmares 
and intrusive thoughts, but no homicidal or suicidal 
ideation or intent, no delusions or hallucinations, and no 
impairment of thought processes or communications.  It noted 
that he was adequately oriented, with adequate remote and 
recent memory, insight, judgment, and intellectual capacity.  
The report concluded with a diagnosis of PTSD, and listed a 
GAF score of 50.  The VA examiner noted that the Veteran had 
moderate to severe and persistent symptoms of PTSD with no 
remissions.  The VA examiner noted that the Veteran was 
anxious, irritable, stayed to himself, had few friends, and 
limited interests.  The examiner opined that the Veteran's 
psychiatric symptoms resulted in moderate to severe 
impairment of employment and social functioning, and that 
his psychiatric symptoms of getting along with others, 
anxiety and temper would result in significant impairment, 
and would make employment, sedentary or active, quite 
problematic.  

GAF scores are a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Carpenter, 8 Vet. App. 
at 242.  The Veteran's GAF scores ranging from 45 to 50 
indicate serious symptoms or any serious impairment in 
social, occupational, or school functioning.  See DSM-IV at 
46-47.  While the Board has considered the degree of 
functioning as evidenced by this reported range of GAF 
scores, it is but one factor for consideration in assigning 
a disability rating.  See Brambly v. Principi, 17 Vet. App. 
20, 26 (2003).

The Veteran reported depression, anxiety, hypervigilance, 
sleep disturbance, irritability, exaggerated startle 
response, social isolation, nightmares, intrusive memories, 
panic, irritability, hypervigilance, and concentration 
difficulties.  He also reported avoidance of trauma-related 
stimuli, avoidance of crowds, and short temper.  During the 
October 2008 Board hearing, the Veteran reported family 
relation problems, frequent panic attacks, neglect of his 
personal hygiene, violent outbursts, and thoughts of 
suicide.  

The medical evidence showed that the Veteran was regularly 
cooperative, alert and fully oriented, had no impairment of 
thought process or communication, had no memory impairment, 
had no flight of ideas or loose associations, had no 
hallucinations or delusions, had normal speech, normal eye 
contact, fair to good hygiene, and good judgment.  The 
Veteran denied any homicidal or suicidal ideations.  The 
medical evidence also showed that the Veteran was depressed 
and tense, had a depressed affect with psychomotor 
retardation, and poor insight.  The Veteran was self-
employed his entire life in the construction and remodeling 
industry, and noted difficulty getting along with others.  
The Veteran is married and had a good relationship with his 
daughter.

There is no evidence of the type of symptoms associated with 
a higher rating of 70 percent, such as obsessional rituals 
which interfere with routine activities, speech 
intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately, or effectively; 
impaired impulse control, such as unprovoked irritability 
with periods of violence; spatial disorientation, neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances, including work or a work-like 
setting; and the inability to establish and maintain 
effective relationships.  

While the Veteran is shown to have had difficulty in 
establishing and maintaining effective work and social 
relationships, this level of impairment is contemplated by 
the currently assigned rating of 50 percent prior to 
February 10, 2012.  Although the Veteran has been 
inconsistent in reporting his employment history, the 
available evidence indicates that he was working at least 
part time for most of appeal period being considered.  On 
his December 2005 TDIU claim, he reported having been self 
employed in construction since 1971, and that he was 
currently working 20 hours per week, earning $600 per month.  
An April 2006 VA treatment report noted that the Veteran 
"exercised regularly-mainly with work-construction."  A July 
2008 VA examination of the arteries noted that the Veteran 
was currently working part-time in the construction field.  
On a work history report filed with the Social Security 
Administration, he reported working 5 days a week, 8 hours a 
day, earning $2,000 per month, up until August 31, 2008.  On 
his March 2009 VA examination for PTSD, he reported having 
given up part-time construction work in 2009.  

Socially, the evidence of record indicates that the Veteran 
has relationships with his spouse, child, and a few friends.  
In addition, some level of social interaction had to have 
taken place for to have remained self employed, even on a 
part time basis, throughout this appeal period.  Thus, while 
he had difficult in establishing and maintaining work and 
social relationships, it did not rise to the level of an 
inability to establish and maintain effective relationships.

While the Board acknowledges the Veteran had significant 
symptoms from his PTSD, prior to February 10, 2102, these 
symptoms are clearly contemplated by the assigned 50 percent 
disability rating.  Consideration has been given to 
assigning a staged rating.  While the evidence does show 
some fluctuations in the severity of this condition, at no 
time prior to February 10, 2102, is a higher rating shown to 
be warranted.  Accordingly, the Board has concluded that a 
higher rating is not in order for any portion of the period 
on appeal.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Board has considered whether this claim should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration.  When comparing 
the disability picture of the Veteran's PTSD with the 
symptoms contemplated by the Rating Schedule, the Board 
finds that the Veteran's symptoms are more than adequately 
contemplated by the 50 percent disability rating.  Prior to 
February 10, 2012, the Veteran's service-connected PTSD was 
manifested by no more than occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as sleep disturbance, nightmares, intrusive 
memories, irritability, nervousness, anger, hypervigilance, 
exaggerated startle response, depressed affect, anxiety, 
depression, social isolation, avoidance of trauma-related 
stimuli, and poor concentration.  The evidence of record 
also shows that the Veteran was alert and fully oriented, 
had fair to good grooming and hygiene, normal speech, clear 
and logical thought processes, and no homicidal ideation.  
Ratings in excess of the 50 percent currently assigned are 
provided for certain manifestations of the service-connected 
PTSD, but the evidence of record does not demonstrate that 
such manifestations have been present in this case.  The 
criteria for the assigned 50 percent rating reasonably 
describe the Veteran's disability level and symptomatology 
and, therefore, the currently assigned schedular evaluation 
is adequate and no referral is required.

With consideration of the entire record, the Board finds 
that the evidence does not show that the Veteran's PTSD 
meets the criteria for the next higher disability rating of 
70 percent.  38 C.F.R. § 4.130, Diagnostic Code 9411; 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In reaching 
this decision the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the 
evidence is against the Veteran's claim, the doctrine is not 
for application.  Gilbert, 1 Vet. App. at 54. 


ORDER

An initial evaluation in excess of 10 percent for 
postoperative coarctation of the aorta, prior to December 
16, 2009, is denied.

An evaluation of 30 percent, but no more, for postoperative 
coarctation of the aorta, beginning on December 16, 2009, is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.

An evaluation in excess of 50 percent for PTSD, prior to 
February 10, 2012, is denied.


REMAND

TDIU is warranted when a Veteran's service-connected 
disability or disabilities result in impairment so severe 
that it is impossible for the average person to follow a 
substantially gainful occupation.  In determining whether a 
TDIU is warranted, consideration may be given to a Veteran's 
level of education, special training and previous work 
experience in arriving at a conclusion, but not to his age 
or to the impairment caused by nonservice-connected 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16, 4.19 (2012).  

TDIU is assigned when the combined schedular rating for the 
service-connected disabilities is less than 100 percent and 
when it is found that the service-connected disabilities are 
sufficient to produce unemployability without regard to 
advancing age, provided that, if there is only one such 
disability, this disability is ratable at 60 percent or 
more, or, if there are two or more disabilities, there is at 
least one disability ratable at 40 percent or more and 
additional disabilities to bring the combined rating to 70 
percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16.

The Board's decision above has granted an increased 
evaluation of 30 percent for the Veteran's postoperative 
coarctation of the aorta, effective December 16, 2009.  
Consequently, the Veteran now meets the scheduler percentage 
criteria for obtaining a TDIU.  38 C.F.R. §§ 3.340, 3.341, 
4.16.  This represents a material change to the facts 
relating to the issue of TDIU.  See 38 C.F.R. § 19.31 
(2012); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
(noting that when a determination on one issue could have a 
significant impact on the outcome of another issue, such 
issues are considered inextricably intertwined and VA is 
required to decide those issues together).  Accordingly, 
remand is required for RO consideration of the issue of 
TDIU, including consideration of the Board's decision 
herein.  

Accordingly, the case is remanded for the following action:

After implementing the Board's decision 
above, readjudicate the issue of TDIU, 
prior to February 10, 2012.  If the 
claim remains denied, a supplemental 
statement of the case must be provided 
to the Veteran.  After the Veteran has 
had an adequate opportunity to respond, 
the appeal must be returned to the 
Board for appellate review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


